FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS September 15, 2016
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 WALTER L. WAGNER,

              Plaintiff - Appellant,

 v.                                                     No. 16-4044
                                               (D.C. No. 2:16-CV-00055-JNP)
 RAFAEL EDWARD CRUZ,                                      (D. Utah)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The court, therefore, honors the parties’ requests and orders the case submitted

without oral argument. See Fed. R. App. P. 34(f).




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Walter Wagner filed a complaint in district court seeking a declaration that

Senator “Rafael Edward (Ted) Cruz” is ineligible to run for President of the

United States because he is not a “natural born citizen” within the meaning of

Article II, Section 1 of the United States Constitution. The district court

dismissed Wagner’s complaint, concluding Wagner lacked standing to litigate the

claim under the standard set out in Lujan v. Defenders of Wildlife, 504 U.S. 555,

573-74 (1992). In particular, the district court concluded Wagner had not, and

could not, allege he was injured in “a personal and individual way” by Senator

Cruz’s candidacy. See id. at 561. Instead, Wagner’s alleged injury was entirely

indistinct from the alleged injury to the public at large. See id. at 573-74 (“[A]

plaintiff raising only a generally available grievance about government—claiming

only harm to his and every citizen’s interest in proper application of the

Constitution and laws, and seeking relief that no more directly and tangibly

benefits him than it does the public at large—does not state an Article III case or

controversy.”).

      Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court summarily

affirms the district court’s dismissal of Wagner’s complaint. See Schwartz v.

Cruz, No. 16-106, 2016 WL 1449251 (S.D. Tex. April 13, 2016) (concluding in

an identical suit that the plaintiff lacked standing to seek a declaration as to

whether Senator Cruz is a “natural born citizen” of the United States), summarily

aff’d, No. 16-20231 (5th Cir. June 21, 2016). We see no valid reason to repeat

                                          -2-
the district court’s cogent, thoughtful analysis of the standing question. Having

affirmed the district court’s standing-based dismissal of Wagner’s complaint, this

court need not resolve Senator Cruz’s motion to dismiss the appeal as moot. The

Constitution “does not dictate a sequencing of jurisdictional issues.” Ruhrgas AG

v. Marathon Oil Co., 526 U.S. 574, 584 (1999). Deciding one jurisdictional issue

before another “makes no assumption of law-declaring power.” Id. The result is

that this court has discretion to address jurisdictional issues in any sequence we

wish. Id. at 586.

      For those reasons set out above, the order of the district court dismissing

Wagner’s complaint for lack of standing is AFFIRMED. Senator Cruz’s motion

to dismiss this appeal is DENIED as moot.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -3-